Exhibit 10.2

 

 

 

 

CREDIT SUISSE  AG

CREDIT SUISSE

 

 

Paradepiatz 8

 

 

 

8001 Zürich

 

Agreement (Collateral Agreement)

 

between

 

L. Kellenberger & Co. AG

Heiligkreuzstrasse 28

9000 St. Gallen

(hereinafter referred to as the Provider(s) of Collateral)

 

and Credit Suisse AG (hereinafter referred to as the Bank).

 

1.    The Bank holds or acquires creditors’ rights to the bearer, registered,
and paperless mortgage notes or bearer bonds with mortgage assignment
(hereinafter referred to as mortgage notes) directly or through a trustee. The
Bank is authorized to transfer existing mortgage notes either individually or
collectively to a trustee, or to request, if mortgage notes are to be newly
established, that they be established directly in favor of the trustee. The
trustee holds the mortgage notes in its own name but on behalf of the Bank, The
Bank may exercise all rights granted to it on the basis of the present agreement
either on its own or by way of the trustee,

 

CHF 3,000,000.00 bearer mortgage note (“Inhaberschuldbrief), ranked no 1

on the building at Gärtliszälg, 8590 Romanshorn, land register Romanshorn

land register no 1668

 

2.    The claims for capital payment from the mortgage notes provide the Bank
with security for all claims against

· Hardinge Holdings GmbH, c/o L. Kellenberger & Co. AG, Heiligkreuzstrasse 28,

CH-9009 St. Gallen

· L. Kellenberger & Co. AG, Heiligkreuzstrasse 28, CH-9009 St. Gallen

· any “Additional Borrower” as defined under the Credit Facilities Agreement,
dated 12 July 2013

 

as individual debtor(s) and/or joint debtor(s) (hereinafter referred to as the
Borrower) which arise from contracts already concluded or contracts to be
concluded in the future within the scope of the business relationship with the
Bank, as well as for all costs connected with such claims and their interest, as
well as the commissions, fees, charges, costs, and early repayment penalties,
etc. (hereinafter referred to as secured claims). In contrast, the interest on
the mortgage note ciaims provides the Bank with security for all interest on the
secured claims.

 

3.    In the event of multiple secured claims against one or several Borrowers,
the Bank shall determine to which of these claims the mortgage notes or their
realization proceeds are to be allocated.

 

4.    The Provider(s) of Collateral hereby explicitly acknowledge(s)
his/her/their personal (joint, in the event of several Providers of Collateral)
financial liability arising from the mortgage notes assigned to the Bank
amounting to the sum of the claims for capital payment, in addition to the
current and three-year accrued interest. This acknowledgement of debt is valid
irrespective of any stipulations the mortgage deeds (if any). If the Provider(s)
of Collateral is/are not the mortgage note debtor(s), he/she/they hereby declare
joint and several liability for the debt to the extent detailed above.

 

 

To be completed by the Bank

Signature checked:

 

Date, signature and stamp

 

084824

 

Client No. (CIF)

 

--------------------------------------------------------------------------------


 

The Bank may enforce the mortgage note claims instead of the secured claims. The
Bank is also entitled to enforce the secured claims prior to and independently
of the mortgage note claims,

 

5.    Should the Borrower default on at least one of the secured claims, the
Bank is entitled to call in the mortgage notes with a period of notice of three
months to the end of a month. Insofar as the Borrower(s) default(s) on the
payment of interest or amortization, the Bank is entitled to call in the payment
with immediate effect. This shall apply irrespective of any stipulations in the
mortgage deeds (if any).

 

6.    In the event that a mortgage note is increased or converted into another
type of mortgage note, this Agreement shall also apply.

 

7.    The interest rate of the mortgage note claims is stipulated to be 5%;
should a higher interest or maximum interest rate have been determined for a
mortgage note, this shall be regarded as the interest rate of the mortgage note
claim.

 

8.    If, on transfer of the pledged property, the new owner acquires both the
mortgage note debt(s) and the secured debt(s), the Bank is entitled to transfer
this agreement with all associated rights and obligations to the new owner.

 

9.    As soon as the Bank is no longer in possession of any secured claim(s)
against the Borrower, the Bank is obliged to transfer the mortgage notes back to
the assignor(s) or to have them transferred by the trustee. Should a third party
who has provided personal or tangible security (e.g, surety bond, third-party
pledge) satisfy the Bank’s claims, the Bank shall be entitled to transfer the
mortgage notes to this third party,

 

10. The Bank is authorized to transfer or assign all or part of the rights and
obligations arising from this security agreement to a third party in Switzerland
or abroad for the purposes of securitization or outsourcing the claims for which
security has been provided, for example. The right to further transfer the
relationship or to transfer it back to the Bank is reserved.

 

The Bank may make information associated with the security agreement available
to such a third party and other involved parties, such as rating agencies or
trust companies, at any time; these parties shall be obliged to keep such
information confidential. The Provider(s) of Collateral expressly declare(s)
his/her/their agreement with the procedure described above.

 

11. The place of performance is the location specified in the Bank’s address.
For Providers of Collateral whose current or future domicile is outside
Switzerland, the place of performance is also the place of enforcement (special
domicile pursuant to Art. 50 para. 2 of the Federal Law on Debt Enforcement and
Bankruptcy).

 

This agreement is governed by Swiss law, to the exclusion of the conflict of
laws provisions of Swiss private international law.

 

The Provider(s) of Collateral acknowledges that the provisions governing
jurisdiction in the Bank’s General Conditions also apply to this agreement.

 

The exclusive place of jurisdiction for the Provider(s) of Collateral for any
disputes resulting from this agreement is Zurich or - if different - the
location specified in the Bank’s address. The Bank is entitled to take legal
action against the Provider(s) of Collateral before any other competent court in
Switzerland or abroad.

 

The Provider(s) of Collateral

 

/s/ Peter Hürsch

 

/s/ Bruno Schmucki

Peter Hürsch

 

Bruno Schmucki

 

 

 

For CREDIT SUISSE AG

 

 

Place, Date:

Zürich, July 12, 2013

 

 

 

 

 

/s/ Reto Brägger

 

/s/ Christian Kunz

Reto Brägger

 

Christian Kunz

 

2

--------------------------------------------------------------------------------